Citation Nr: 1613101	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension.
	
2.  Entitlement to service connection for hypertension, to include as due to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus type II, or exposure to herbicides.  

3.  Entitlement to a compensable disability rating for erectile dysfunction.

4.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

5.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease.

8.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In a June 2014 decision, the RO increased the Veteran's PTSD rating to 70 percent disabling.  

Additional evidence has been submitted subsequent to the most recent RO review of the case in June 2014.  In October 2014, the Veteran's attorney representative waived RO review of additional evidence and asked the Board to issue a decision.  See 38 C.F.R. § 20.1304(c) (2015).

In the October 2013 rating decision, the RO reopened the previously denied claim of service connection for hypertension and denied it on the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and will therefore consider the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for hypertension and entitlement to a disability rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied service connection for hypertension on the basis that the Veteran did not demonstrate a chronic disability in service or within a year of service; the Veteran did not appeal that decision or submit material evidence within the year following October 2010 notification of that decision.
		
2.  Evidence associated with the claims file since the October 2010 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for hypertension. 

3.  The Veteran does not have penile deformity.

4.  The Veteran's diabetes mellitus, type II does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.

5.  Resolving the benefit of doubt in his favor, the Veteran's peripheral neuropathy of the right lower extremity is characterized by symptoms best described as moderate.
6.  Resolving the benefit of doubt in his favor, the Veteran's peripheral neuropathy of the left lower extremity is characterized by symptoms best described as moderate.

7.  The Veteran's ischemic heart disease is manifested by a workload greater than 3 METs and ejection fraction greater than 30 percent.

8.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for an initial disability rating in excess of 20 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

6.  The criteria for an initial disability rating in excess of 60 percent rating for ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2015).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in September 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.




II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an October 2010 rating decision, the RO denied a claim of service connection for hypertension on the basis that no chronic disability was shown.  

At the time of the prior rating decision, the record included service treatment records and treatment records from the Salt Lake City VA medical center from June 2008 to September 2010.  

The Veteran did not appeal the October 2010 RO decision or submit material evidence within the year following notification of that decision.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Evidence associated with the claims file since the RO's October 2010 denial include additional treatment records, additional statements in support of the Veteran's claim, and a November 2010 statement from the Veteran's physician, Dr. A.R. in which Dr. A.R. relates the Veteran's hypertension with his service-connected PTSD.   

When considered with previous evidence of record, the Board finds the evidence added to the record since the October 2010 rating decision raises a reasonable possibility of substantiating the claim for service connection for hypertension.  Specifically, the new evidence speaks to whether the Veteran has a chronic disability which is related to service.  As such, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The issue of entitlement to service connection for hypertension on its merits is discussed in the REMAND section below.

III.  Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58. Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Erectile Dysfunction

The Veteran is rated as non-compensable for erectile dysfunction under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  Without deformity of the penis, erectile dysfunction is noncompensable.

The Veteran was afforded a VA examination in September 2013.  During his examination, the Veteran reported that he developed erectile dysfunction about the time he was placed on multiple psychiatric medications.  The Veteran reported that he did not take medication for this condition.  Voiding dysfunction was reported, the etiology of which was unknown.  It was noted that the Veteran was not able to achieve an erection sufficient for penetration and ejaculation without medication or with medication.  The Veteran declined a physical examination of the genitals but he reported normal anatomy with no penile deformity or abnormality.

Based on the evidence of record, the Board finds that the Veteran's erectile dysfunction does not warrant a compensable rating at any time during the period of appeal.  A review of the evidence shows that while the Veteran clearly has difficulty getting and maintaining an erection, he is not shown to have a penile deformity at any time pertinent to the current appeal.  While the Veteran's VA examination included a report of voiding dysfunction, the examiner noted that the etiology of that symptom is unknown.  As the evidence does not show that the Veteran experiences the symptom of a penile deformity in addition to the erectile dysfunction, a compensable evaluation is not warranted for erectile dysfunction.  See 38 C.F.R. §§ 4.31, 4.115(b), Diagnostic Code 7522.  The Board notes, however, that the Veteran has been granted SMC for loss of use of a creative organ since July 9, 2009.

In this case, for the reasons shown and explained, the preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction.  There is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Diabetes Mellitus, Type II

Diabetes mellitus is currently rated 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate a requirement of "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

At a September 2013 VA examination, the Veteran was shown to have diabetes which was managed by restricted diet and oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He described fewer than two visits to his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions per month.  There were no hospitalizations for ketoacidosis or hypoglycemic reactions, no loss of strength or weight.  It was noted that diabetes did not impact the Veteran's ability to work.  

A December 2013 VA medical center note reported that the Veteran's diabetes was well controlled based on home glucose readings.  

Regulation of activities, a symptom described under all of the higher rating criteria for diabetes mellitus type II under Diagnostic Code 7913 is not shown by the medical evidence of record.  Medical evidence of such restriction is required for a higher disability rating under Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 366.
Without sufficient evidence that the Veteran's diabetes mellitus requires regulation of activities as defined in the rating criteria, a 40 percent (or higher) rating is not assignable.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; Camacho, 21 Vet. App. at 366.  

The Board has considered the evidence of record and finds that the criteria for a rating in excess of 20 percent for diabetes have not been met.  Here, the rating criteria specifically note that a higher disability rating requires regulation of activities which is not shown by the evidence of record nor contended by the Veteran.  As such the Veteran does not meet the rating criteria for a higher disability rating.  

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran is currently rated as 20 percent disabling for his peripheral neuropathy of the lower extremities under Diagnostic Code 8520, effective April 11, 2012, which provides ratings for paralysis of the sciatic nerve.  Diagnostic code 8520 provides a 10 percent rating for mild paralysis of the sciatic nerve, a 20 percent rating for moderate paralysis of the sciatic nerve and a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve.

Diagnostic Code 8520 provides that severe incomplete paralysis of the sciatic nerve with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

At his September 2013 VA examination, the Veteran was found to describe numbness in his feet beginning in 2013.  The Veteran reported mild paresthesias and/or dysesthesias in the lower extremities as well as mild numbness bilaterally.  

Neurological examination revealed normal findings but for a finding of absent light touch in the foot and toes.  There was no muscle atrophy.  There were no trophic changes attributable to diabetic peripheral neuropathy.  The examiner found that the Veteran had mild incomplete paralysis of the lower extremities due to the sciatic nerve.  It was noted that the Veteran reported he was unable to walk more than three blocks and could only stand for a few minutes.  

A December 2013 VA medical center treatment note included the Veteran's reports of numbness bilaterally below the ankles with no pain.  

In order to demonstrate that a schedular increased rating is warranted for the lower extremities, the evidence would have to demonstrate moderately severe incomplete paralysis.  Here, the evidence weighs in favor of a finding that the Veteran has mild, rather than moderate incomplete paralysis of the sciatic nerve, given the September 2013 VA examiner's finding of only mild numbness bilaterally upon physical examination.  Despite the fact that the Veteran appears to meet only the criteria for a lower, 10 percent disability rating, the Board will not interrupt the assignment of the higher 20 percent rating, however, as such, a higher disability rating than that afforded the Veteran is not warranted based on the evidence of record.  

For the reasons shown and explained, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for peripheral neuropathy of either lower extremity and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Ischemic Heart Disease

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, a 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

A July 2011 disability benefits questionnaire included the finding that the Veteran had a pharmacologic stress test which resulted in syncope without exertion.  The Veteran was found to have a ventricular ejection fraction of 50 percent upon testing in May 2011.  It was noted that the Veteran's ischemic heart disease did not impact his ability to work.

At a July 2011 VA examination, it was noted that the Veteran reported symptoms of fatigue at an activity level greater than five to seven METs.  It was noted that the Veteran became fatigued and short of breath after walking about 100 feet.  The Veteran reported dizziness with position changes and looking up.  It was noted that the Veteran had two episodes of near syncope in March 2011 and a syncopal episode while hospitalized in June 2011 with no further episodes.  It was noted that the Veteran was able to function in his usual occupation.  

The examination noted that a March 15, 2011 nuclear stress test resulted in a 61 percent ejection fraction and that a March 24, 2011 test demonstrated mild to moderately decreased ejection fraction of 40-45 percent. 

At his September 2013 VA examination, the Veteran was found to have symptoms reported at greater than three to five METs which were found consistent with activities such as light yard work, mowing lawn, and brisk walking.  Left ventricular ejection fraction was found to be 55 percent.  

For the entirety of the appeal period, the Veteran is not shown to have chronic congestive heart failure; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Instead, the Veteran is found to have an ejection fraction of 40 percent and greater than 3 METs at worst.  Thus, the evidence does not demonstrate that the Veteran meets the criteria for a higher, 100 percent, disability rating for ischemic heart disease.  

The preponderance of the evidence is against the claim for a rating in excess of 60 percent for ischemic heart disease and, so, there is doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Additional Considerations

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b) (2015); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms-marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

The Veteran has not reported symptoms that are not contemplated in the diagnostic codes used to rate his service-connected erectile dysfunction, diabetes mellitus, peripheral neuropathy or ischemic heart disease.  In addition, higher evaluations are available for each disability, but the Veteran was not shown to meet that higher criteria.

For these reasons, the Board can find no basis for referring the matter for extraschedular consideration.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and no referral is required.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for six disabilities: posttraumatic stress disorder (PTSD), rated at 70 percent; ischemic heart disease, rated at 60 percent; diabetes, rated at 20 percent; diabetic peripheral neuropathy of the lower extremities, each rated as 20 percent; and erectile dysfunction, rated as noncompensably disabling.  The Veteran's combined rating is 90 percent.  Accordingly, the Veteran meets the schedular criteria for a TDIU.

The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The record demonstrates that the Veteran is a high school graduate whose longest job was in banking for eleven years.  The Veteran reported that he last worked at a special needs school until 2011 but left due to his irritability and anger issues.    

Supporting the Board's finding is the September 2013 VA examination for ischemic heart disease which noted that the Veteran's heart disability impacted his ability to work in that he could not walk more than three blocks and that he fatigued easily.  Additionally, a January 2014 disability benefits questionnaire for PTSD noted that the Veteran was unable to sustain the stress from a competitive work environment.  

In a private September 2014 vocational report, it was noted that the evaluator reviewed the Veteran's claims file and found that the Veteran had a combination of physical and emotional conditions which interacted with each other.  The evaluator found that the Veteran was totally and permanently precluded from performing work at a gainful level due to his service-connected disabilities.  

The evidence demonstrates that the Veteran's PTSD symptoms, in concert with his ischemic heart disease, would preclude substantial gainful employment available to him in light of his education and work history. 

When reasonable doubt is resolved in the Veteran's favor, the Board concludes that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted.


ORDER

As new and material evidence has been presented, the claim of service connection hypertension has been reopened.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II is denied.
Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease is denied.

Entitlement to a total disability rating based on individual unemployability is granted.


REMAND

Presently, the evidence of record is inadequate to determine whether the Veteran's hypertension is related to his service, or to a service-connected disability.

In a November 2010 correspondence, the Veteran's physician, Dr. A.R., stated that soon after his discharge the Veteran developed depression, anxiety and hypertension.  She noted that it was more likely than not that the Veteran's was related to the time he spent in Vietnam.  She explained that as a result of the traumatic experiences in Vietnam, the Veteran developed PTSD, anxiety and depression which continued to affect the Veteran's blood pressure control.  

However, Dr. A.R. provided no rationale for her findings.  

Additionally, in a September 2013 VA examination report, the VA examiner found that the Veteran's hypertension was less likely than not due to diabetes mellitus and that hypertension was not aggravated by diabetes.  However, no determination as to the etiology of the hypertension was provided.  

Given that the claims file does not include an informed and thorough medical opinion as to whether the Veteran's hypertension is due to his service or to a service-connected disability, a VA examination should be scheduled.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Turning to the Veteran's claim for an increased rating for PTSD, the Veteran's December 2013 VA examination revealed that the Veteran's PTSD symptoms had been steadily increasing and that he continued to deteriorate.  Given the evidence of a steady decline, a new VA examination should be scheduled.  

Finally, any relevant ongoing medical records should be obtained and included in the claims file to include any records from the Vet Center as cited in a November 2013 VA medical center treatment record.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers that have treated him for his hypertension and PTSD disabilities, and after obtaining any necessary authorization, associate the records with the claims file.  Also obtain any pertinent VA treatment records, to include those dated from June 2014 to the present, and all Vet Center treatment records (after obtaining necessary release) and associate those records with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the etiology of his hypertension.  

a) The clinician is to provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to his period of military service, to include his presumed exposure to herbicides in Vietnam.
b) The clinician should also opine as to whether it is at least as likely as not that the hypertension was either caused or permanently worsened by the Veteran's diabetes or anxiety symptoms.  Both questions must be addressed.

If the examiner finds that hypertension was made chronically worse by diabetes or anxiety, the examiner is asked to determine a baseline level of severity of the hypertension prior to that aggravation.

A reasoned explanation for all opinions is required.  If the clinician determines that he/she cannot provide any requested opinion without resorting to speculation, the clinician should explain the inability to do so, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  After the development in #1 is completed, schedule the Veteran for a VA examination to evaluate the severity of his PTSD, to include the impact it has on his ability to maintain employment.  

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


